Dismissed and Memorandum Opinion filed October 7, 2021.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-08-00354-CV

                           BUSTER SIDNEY, Appellant

                                          V.
                      EQUISTAR CHEMICALS, Appellee

                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 34263

                           MEMORANDUM OPINION

      This is an appeal from a judgment signed March 17, 2008. On January 15,
2009, this court abated the appeal because appellee petitioned for voluntary
bankruptcy in the United States Bankruptcy Court for the Southern District of
Texas, under cause number 09-10023. See Tex. R. App. P. 8.2.

      Through the Public Access to Court Electronic Records (PACER) system,
the court has learned that the bankruptcy case was closed on April 22, 2021. The
parties failed to advise this court of the bankruptcy court action.
      On September 9, 2021, this court issued an order stating that unless any
party to the appeal filed a motion demonstrating good cause to retain the appeal
within twenty days of the date of the order, this appeal would be dismissed for
want of prosecution. See Tex. R. App. P. 42.3(b). No response was filed.

      Accordingly, we reinstate the appeal and order it dismissed.


                                  PER CURIAM


Panel consists of Justices Jewell, Spain, and Wilson.




                                         2